Citation Nr: 0610521	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a knee and leg 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in January 2006.

The Board notes that in January 2006, the veteran submitted 
form 21-4138, withdrawing his appeal for service connection 
for post-traumatic stress disorder.  

Regulations provide that a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for post-traumatic stress 
disorder, there remain no allegations of errors of fact or 
law for appellate consideration concerning that issue.  The 
Board therefore has no jurisdiction to review the issue. 

The issues of entitlement to service connection for a knee 
and leg disability and service connection for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1979, the RO denied the claim of service 
connection for a hearing loss disability.  The veteran was 
notified of this decision, but did not file an appeal.  

2.  The evidence added to the record since the February 1979 
RO decision relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

The evidence received subsequent to the final February 1979 
RO decision is new and material, and the claim of service 
connection for a bilateral hearing loss disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1979, the RO denied the claim of service 
connection for a hearing loss disability, based on the lack 
of evidence of a hearing disability in service records and on 
the separation physical examination.  The veteran did not 
appeal the adverse determination, and as a result, the 
decision became final.  38 U.S.C.A. § 7105.  

Although the February 1979 RO decision is final, the claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the February 1979 decision, 
which was the last final adjudication that disallowed the 
veteran's claim.  

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in June 2003, the regulations in effect since 
August 29, 2001 are for application.  

The revised regulations provide that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable opportunity of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence received since the final February 1979 RO 
decision includes VA treatment records and testimony at the 
January 2006 hearing.  

Of particular significance is the October 2004 VA treatment 
record, which indicates that the veteran had a lot of noise 
exposure during the Korean conflict era.  The diagnosis was 
asymmetric sensorineural hearing loss.  

This evidence is new because it was not previously of record.  
The evidence is also material because the October 2004 VA 
treatment record, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Accordingly, the Board finds that the evidence submitted 
since the final February 1979 RO decision is both new and 
material.  Therefore, the claim of service connection for 
bilateral hearing loss is reopened.  

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
VCAA, would not be justified.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral hearing loss 
disability, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  


REMAND

The veteran served on active duty from February 1962 to 
February 1965, to include service in Korea from July 1962 to 
August 1963.  The veteran's military occupational specialty 
was Aircraft Engine Repairman.  The January 1965 separation 
examination indicates 15/15 whispered voice hearing in both 
ears.  

An October 2004 VA treatment record indicates that the 
veteran had a lot of noise exposure during the Korean 
conflict era.  The diagnosis was asymmetric sensorineural 
hearing loss.  

The Board is of the opinion that a VA examination is 
warranted in order for the veteran to be examined in order to 
ascertain the etiology of the veteran's bilateral hearing 
loss disability.

With regard to the veteran's claim for service connection for 
a knee and leg condition, the Board notes that on the January 
1962 enlistment examination, it was noted that the veteran 
dislocated his right patella at age 8.  Subsequent service 
medical records show that the veteran was treated for 
symptomatic pes planus.  

An April 2004 private medical record indicates that the 
veteran was treated for degenerative arthrosis of the right 
knee.  

At the January 2006 hearing, the veteran mentioned that he 
had been treated for knee problems through the years.

The Board is of the opinion that a VA examination is 
warranted in order for the veteran to be examined in order to 
ascertain the etiology of the veteran's knee and leg 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The RO should take appropriate steps 
to obtain all medical records regarding 
the veteran's treatment for bilateral 
hearing loss from VA, if not already of 
record.  

3.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
knee and leg disability not previously 
submitted, to include the treatment 
records prior to his entry into active 
duty.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of the bilateral hearing loss 
disability.  The claims folder and a copy 
of this REMAND order must be made 
available to and reviewed by the examiner 
prior to the examination.  In addition to 
an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The veteran's complete 
history of noise exposure during and 
following service should be obtained.  
Following the examination, it is 
requested that the examining physician 
render an opinion as to whether it is as 
likely as not that any hearing loss, if 
diagnosed, is related to the veteran's 
service.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of the veteran's leg and knee 
disability.  The claims folder and a copy 
of this REMAND order must be made 
available to and reviewed by the examiner 
prior to the examination.  Any testing 
deemed necessary should be performed.  
The examiner should indicate whether the 
veteran has any leg or knee disabilities.  
The examiner is to render an opinion as 
to whether it is as likely as not that 
the pre-service right knee disorder 
underwent a chronic increase in 
disability during service.  If so, the 
examiner is to indicate whether that 
increase in disability occurred due to 
the natural progress of the disease.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


